Title: Thomas Jefferson: Memo of Books Sent to Frederick A. Mayo, 9 Jan. 1824, 9 January 1824
From: Jefferson, Thomas
To: 

Mayo Fred. A. Jan 9. 24.Cicero de officiisCiceronis opusculaCiceronis res publica.Jus Colonianum. Brand.AristotelisPoliticaEthicaOnesandri StrategicusAthes. [by miss Wright.Gr. manual as Modelsent him the above books to be bound, and wrote him lre of adviceOfficiapa.Opusculapref.20text 383–638253officia382var ltl 639–664.25var led 665–68420adda 685–688.4Aldus}1– 322Aldus 323–452130Caelius753Index16.Index32442CicerodeOfficiisCiceronisOpuscula
                        Th: Jefferson
                    